Citation Nr: 0720526	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  06-01 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected osteochondritis dissecans of the 
left talus, with degenerative joint disease.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1984 to May 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision issued 
by the RO.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a videoconference hearing in May 2006.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The service-connected osteochondritis dissecans of the left 
talus, with degenerative joint disease has been rated under 
the criteria dealing with ankylosis of the subastragalar or 
tarsal joint.  

The evaluation in this regard must include consideration of 
whether ankylosis of the joint is in good weight bearing 
position or poor weight bearing position.  38 C.F.R. § 4.71a, 
Diagnostic Code 5272 (2006).  

The veteran received a VA examination in August 2004.  The 
examiner reported the veteran's limitation in range of motion 
of the left ankle, but did not comment on the weight bearing 
position of the left ankle disability.    

In his May 2006 videoconference hearing and in an August 2006 
statement, the veteran asserts that, in not considering the 
weight bearing position, the August 2004 VA examination 
failed to adequately address the extent of the service-
connected disability.  

VA regulations provide that where "the [examination] report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (2005); see 38 C.F.R. § 
19.9 (2006).  

In addition, any recent treatment records should be obtained 
for review in evaluating the service-connected disability.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request information referable to any 
recent medical care for his service-
connected left ankle disorder.  Based on 
his response, the RO should attempt to 
obtain all clinical records from all 
previously unidentified treatment 
sources.  The veteran also should be 
notified that he may submit competent 
evidence to support his claim for 
increase.  If the RO's search efforts 
prove unsuccessful, documentation to that 
effect must be added to the claims file.  

2.  The veteran should be scheduled for a 
VA examination to evaluate the current 
severity of the service-connected left 
ankle disability.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  All tests and studies that 
the examiner deems necessary should be 
performed.  The examination should 
include discussion about whether the 
veteran's left ankle is in poor weight-
bearing position or good weight-bearing 
position.  

Additionally, the examiner should discuss 
whether the veteran's left ankle 
disability results in any functional loss 
due to pain in view of DeLuca v. Brown, 8 
Vet. App. 202, 204-207 (1996) and 
38 C.F.R. §§ 4.40, 4.45.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.  

3.  Thereafter, following completion of 
all indicated development the RO should 
readjudicate the issue on appeal.  If the 
determination remains less than fully 
favorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) and an opportunity to 
respond thereto.  

Thereafter, if indicated, this case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


